Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION  
Response to Amendment
2.	Applicant’s amendments filed 4/30/2021 to the claims are accepted. In this amendment, claims 1, 2, 4-5, 7, 10-11, and 18 have been amended. In response, the 112 rejection has been withdrawn. 
Response to Argument
3.	 Applicant’s arguments filed on 4/30/2021 regarding the prior art rejection are fully considered but they are moot in view of new ground of rejection as demonstrated more fully below. 
Claim Objections

4.   	Claims 1, 11, 13, and 15 are objected to because of the following informalities:
	In claim 1 at the end of line 4, 7, and 9, should be corrected either “:”, “,”, or “;”.
Similar in claim 18, at the end of line 3, 6, and 9, should be corrected either “:”, “,”, or “;”.
	In claim 11, missing a comma (,) after the words “a particular driver”.
In claim 13, the term “does” before “include” unnecessary.
In claim 15, missing an “and” before the word “wherein” in line 4.
It is suggested Applicant should provide clear typing of PDF instead of the fax copies. 
Appropriate correction is required.

Claim Rejections - 35 USC § 101 
5.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


6.	Claims 1-20 are rejected under 35 U.S.C. 101 as the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim is analyzed based on the 2019 Revised Patent Subject Matter Eligibility Guidance to determine whether the claim is directed to a judicial exception
	Specifically, representative Claim 1 recites: a vehicle including sensors configured to generate data indicating driving behaviors while the vehicle is driven, the vehicle being configured to connect to a mobile device via a wireless connection; responsive to receiving, from the mobile device via the wireless connection, an identifier associated with a particular driver, verify if a performance algorithm corresponding to the identifier is stored in the vehicle; responsive to verifying the performance algorithm is not stored in the vehicle, transmit the identifier to a server; download, from a server, the performance algorithm corresponding to an the identifier; applying the data to the performance algorithm to compute a performance rating; and communicate the performance rating and not the data to the server.

Claim 11: a vehicle configured to, responsive to receiving an identifier specific to a particular driver, download a first performance algorithm from a server, the first performance algorithm corresponds to the identifier; while the vehicle is driven, generate, via vehicle sensors, data indicative of driving behaviors by the driver; and transmit a first performance rating calculated by the vehicle by applying the data to the first performance algorithm to the server.  

Claim 18: generating, by a vehicle including sensors, data indicating driving behaviors while the vehicle is driven; responsive to receiving a first identifier specific to a first driver, transmitting the first identifier to a server and downloading, from the server, a first performance algorithm corresponding to the first identifier; applying the data to the downloaded performance algorithm to generate a performance rating; transmitting the performance rating and not the data to the responsive to receiving a second identifier specific to a second driver, transmitting the second identifier to the server and downloading, from a server, a second performance algorithm corresponding to the second identifier.  

	The claim limitation in the abstract idea have been highlighted in bold above, the remaining limitations are “additional elements”
	Under the step 1 of the eligibility analysis, we determine whether the claims are a statutory by considering whether the claim subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter. The above claim is considered to be in a statutory category (process).
	Under the Step 2A, Prong I, we consider whether the claim recites a judicial exception (abstract idea). In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite abstract idea exceptions. Specifically, under the 2019 Revised Patent Subject matter Eligibility Guidance, the abstract idea (bold font) above falls into the groupings of Mental Process, such as concepts performed in the human mind (including an observation, evaluation, judgement, opinion), e.g. the mobile device is responsive to receiving identifier and responsive to verifying, transmit the identifier to a server; and Organizing Human Activity, such as behavior or interactions between people (including social activities, teaching, and following rules or instructions), e.g. performance rating.  Thus, the step 2A – prong I is yes.  
Similar limitations comprise the abstract idea of Claims 11 and 18.  
Next, under the Step 2A, Prong II, we consider whether the claim that recites

The above claims comprise the following additional elements:
In claim 1, vehicle connected wirelessly with mobile device and server are generic, conventional computer components, vehicle includes sensors and transmitting data is conventional equipment, using conventional tools add insignificant extra-solution activity. See MPEP 2106.05(d).
Similar in claims 11 and 18, vehicle includes sensors and transmit data, using conventional tools add insignificant extra-solution activity. See MPEP 2106.05(d).  
In conclusion, the above additional elements, considered individually and in
combination with the other claim elements do not reflect an improvement to other
technology or technical field, and, therefore, do not integrate the judicial exception into a
practical application (Step 2A, Prong II is No). Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.
However, the above claims, do not include additional elements that are sufficient
to amount to significantly more than the judicial exception because they are generically recited and are well-understood/conventional in a relevant art as evidenced by the prior
art of record (Step 2B analysis). The claims, therefore, are not patent eligible.
With regards to the dependent claims, Claims 2-10, 12-17, and 19-20 provide
additional features/steps which are part of an expanded algorithm, so these limitations
should be considered part of an expanded abstract idea of the independent claims
(Step 2A, Prong I), recite no additional elements reflecting a practical application

reasons as discussed with regards to the independent claims. Thus, the dependent claims are also ineligible. 
Claim Rejections - 35 USC § 112
7. 	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

8.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
a.	The recitation in claim 1, lines 5-7, “responsive to receiving, from the mobile device via the wireless connection, an identifier associated with a particular driver, verify if a performance algorithm corresponding to the identifier is stored in the vehicle” is indefinite. It is unclear how can a vehicle to verify “performance algorithm” when it is installed on the vehicle? Whether or not Applicant means verifying driving behaviors corresponds to the identifier?  The specification in [0010] discloses “performance algorithm installed in the vehicle 102 to collect driver’s behavior.
b.	Further, claim 1 lines 8-9, “responsive to verifying the performance algorithm is not stored in the vehicle, transmit the identifier to a server” is indefinite. It is unclear: (1) a” above (2) it is unclear whether Applicant means “request… to a server” instead of transmitting … to a server?
c.	Furthermore, claim 1 lines 10-14, “download, from the server, the performance algorithm corresponding to the identifier” is indefinite. It is unclear whether Applicant means download driving behaviors associated with the identifier from the server? Please refer to “a” above.
d.	Furthermore, “apply the data to the performance algorithm to compute a performance rating” is indefinite. It is unclear whether Applicant means “apply performance algorithm to the data to calculate performance rating”?
e.	The recitation in claim 4, “the displayed performance rating” lacks explicitly antecedent basis, “the displayed performance rating” was not defined in the previous claims.
f.	The recitation in claim 5, “a predefined number” and in claim 7, “a predefined duration”, are indefinite. It is unclear “a predefined number of what” and a predefined duration of what” that Applicant refers to?
g.	The recitation in claim 8, “a mobile device” lacks antecedent basis.
h.	 The recitation in claim 11 lines 4-5, “a vehicle configured to… download a first performance algorithm from the server” is indefinite. It is unclear whether Applicant means download the driving behaviors corresponds to the identifier? The specification in [0010] discloses “performance algorithm installed in the vehicle 102 to collect driver’s behavior.
i.	Further, in claim 11 last 2 lines, “transmit a first performance rating calculated by the vehicle by applying the data to the first performance algorithm to the server” is transmit, by the vehicle, a first performance rating to the server, wherein the first performance rating is calculated by the vehicle by applying the first performance algorithm to the data”?
j.	The recitation in claims 12-13, “wherein the first performance rating is calculated by the vehicle based on the second performance rating” is indefinite. It is not clear how is the “first…” is calculated based on the “second…”  Thus, whether or not Applicant means “the second performance rating is calculated by the vehicle based on the first performance rating”?  
k.	The recitation in claim 15, “wherein a second performance algorithm for the identifier is stored in the vehicle, and the vehicle is configured to, responsive to receiving the identifier, query the server to determine whether an updated performance algorithm for the identifier is available, wherein the server is configured to, responsive to receiving the query, identify the first performance algorithm as the updated performance algorithm and transmit the first performance algorithm to the vehicle” is indefinite. It is unclear whether or not Applicant means “the vehicle configured to… query the server if the first driving’s behavior associated with the identifier is available for updating, in response, the server identifies the first driving’s behavior and transmits the first driving’s behavior to the vehicle? As stated in “h” above, the specification in [0010] discloses “performance algorithm installed in the vehicle 102 to collect driver’s behavior. 
l.	 The recitation in claim 18 lines 5 and 11, “responsive to receiving a first identifier specific to a first driver, transmitting the first identifier to a server and downloading, from the server, a first performance algorithm corresponding to the first identifier” is indefinite. It is unclear whether Applicant means “responsive to receiving a first identifier specific to a driving’s behavior corresponding to the first identifier/driver”?  As discloses in the specification in [0010], “performance algorithm installed in the vehicle 102 to collect driver’s behavior”.   
	Similarly, in lines 10-12, “responsive to receiving a second identifier specific to a second driver, transmitting the second identifier to the server and downloading, from the server, a second performance algorithm corresponding to the second identifier” is indefinite. It is unclear whether Applicant means “responsive to receiving a second identifier specific to a second driver, transmitting the second identifier to a server and downloading, from the server, a driving’s behavior corresponding to the second identifier/driver”?  As discloses in the specification in [0010], “performance algorithm installed in the vehicle 102 to collect driver’s behavior”.   
m.	 Furthermore, claim 18, lines 7-8, “apply the data to the performance algorithm to the downloaded performance algorithm to generate a performance rating” is indefinite. It is unclear whether Applicant means “apply performance algorithm to the data to generate performance rating”?
n.	Further, claim 18 line 9, “transmitting the performance rating and not the data to the server” is indefinite. It is unclear whether Applicant means “transmitting the performance rating of the first identifier”?
o.	Furthermore, claim 18 line 11, “a server” lacks explicitly antecedent basis
p.	The recitation in claim 19, “the displayed performance rating” lacks antecedent basis and is indefinite.  There is no performance rating displayed prior.
q.          The recitation in claim 20, “updating/updated the performance rating” is indefinite. It is unclear whether Applicant mean “updating/updated performance rating of the first or the second identifier?

9.	Claims 1, 11, and 18 are rejected under 35 U.S.C.112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being incomplete for omitting essential steps such omission amounting to a gap between the steps. See MPEP § 2172.01. The claims do not provide any essential performance of a server. Specifically, the omitted steps or omitting interactive process between a vehicle and a server are, e.g. the vehicle transmits data to the server for storing, or the vehicle retrieves the data from the server, a new performance rating is calculated by the vehicle and transmits to the server for storing and/or displaying (see the specification, [0032]-[0034]). 
10.  	Dependent claims are rejected for the same reason as its respective parent claim.	 
11.  	Due to number of 35 USC 112 second paragraph rejections, the claims are not sufficient quality to be adequate to understand and thus, the claims have been treated on their merit as the best understood by the Examiner.
It is suggested Applicant should review and make all the necessary correction to eliminate the confusion of the claim language. The claims should be amended and clarified clearly and concisely the operations/steps between the vehicle 102, mobile device 106, and server 104 as shown in figure 1.   
	AIA  Statement - 35 USC § 102 & 103  
12. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any    
Claim Rejections - 35 USC § 103
13. 	 The following is a quotation under AIA  of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action.
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

14.	Claims 1-18 and 20 are rejected under AIA  35 U.S.C. 103 as being obvious over Basir et al, hereafter Basir (US patent 9,481,373 – of record) in view of Silver et al, hereafter Silver (US patent 9,201,932).  
As per Claim 1, Basir teaches a system comprising: 
a vehicle including sensors configured to generate data (col 4 line 30) indicating driving behaviors while the vehicle is driven ( col 2 lines 44-46 and 53-54, col 7 lines 17-21), the vehicle being configured to connect to a mobile device via a wireless connection (Fig 1, col 2 lines 32-35 and 46-48 ); 
responsive to receiving, from the mobile device via the wireless connection, an identifier associated with a particular driver, verify if a performance algorithm corresponding to the identifier is stored in the vehicle (the vehicle collects data of driver’s behavior, col 2 lines 44-45 and 53-54, the driver can be identified, col 4 lines 25-29, col 8 lines 3-5); 

compute a performance rating (Fig 2 shows driver rating/scores) and communicate the performance rating and not the data to the server (col 2 lines 46-50 and 65-66).
Basir does not explicitly teach applying the data to the performance algorithm
Silver teaches applying the data to the performance algorithm (col 6 lines 13-26).  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teaching of Basir to apply the data to the performance algorithm as taught by Silver that would increase the probability of correctly identifying a specific driver (Silver, col 6 lines 15-17).
As per Claim 2, Basir in view of Silver teaches the system of claim 1, Basir further teaches wherein the data applied to the performance algorithm indicates a plurality of speed values (Fig 2, block 48), a distance traveled value (Fig 2, block 50), a plurality of acceleration values (Fig 2 block 44), and a plurality of locations of the vehicle (col 6 lines 11-12).  
As per Claim 3, Basir in view of Silver teaches the system of claim 1, Basir further teaches wherein the data is generated during a trip of the vehicle, and the performance rating is calculated, displayed, and transmitted by the vehicle responsive to an ending of the trip (col 6 lines 31-58).  
As per Claim 4, Basir in view of Silver teaches the system of claim 1, Basir further teaches wherein the displayed performance rating is calculated based on a previous performance rating (Fig 2), and the vehicle is further configured to2Serial No. 15/969,379Atty. Dkt. No. 83947116 Reply to Office Action of March 16, 2021identify a portion of the data that causes a change between the previous performance rating and the displayed performance rating (col 7 lines 6-7); and display the portion of the data with the displayed performance rating (Fig 2).  
As per Claim 5, Basir in view of Silver teaches the system of claim 4, Basir further teaches wherein the performance algorithm comprises a predefined number, and the portion indicates hard breaking and excessive acceleration each occurring a number of a times that is greater than the predefined number (Fig 2).  
As per Claim 6, Basir in view of Silver teaches the system of claim 4, Basir further teaches wherein the performance algorithm comprises a geofenced area, and the portion indicates leaving the geofenced area (Fig 3, col 3 lines 12-18 and 32-34, col 6 lines 42-49).
As per Claim 7, Basir in view of Silver teaches the system of claim 4, Basir further teaches wherein the performance algorithm comprises a predefined duration and a predefined period of day, and the portion indicates continuous operation of the vehicle for longer than the predefined duration and operation of the vehicle during the predefined period of day (see Fig 3, col 6 lines 31-49).  
As per Claim 8, Basir in view of Silver teaches the system of claim 1, Basir further teaches wherein the identifier is received from a mobile device when the mobile device is within direct wireless communication range of the vehicle (Fig 1, col 2 lines 32-50).   
As per Claim 9, Basir in view of Silver teaches the system of claim 1, Basir does not teach wherein the identifier is received via a user input on a touch screen display of the vehicle. Silver teaches teaches the identifier is received via a user input on a touch screen display of the vehicle (e.g. identifying driver via finger scanner or fingerprint, see col 1 lines 29-30, col 5 lines 7-9). Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teaching of Basir to verify identifier using fingerprint as taught by Silver that would increase the probability of correctly identifying a specific driver (Silver, col 6 lines 15-17).
As per Claim 10, Basir in view of Silver teaches the system of claim 1, Basir further teaches wherein the vehicle is further configured to periodically update the performance rating based on the data while the vehicle is being driven; and display the periodically updated performance rating in real time (Fig 2 shows scores updated each week from Feb to Mar 2012).   
As per Claim 11, Basir, teaches a system comprising: 3Serial No. 15/969,379Atty. Dkt. No. 83947116 Reply to Office Action of March 16, 2021 
a vehicle configured to, responsive to receiving an identifier specific to a particular driver, download a first performance algorithm from a server, the first performance algorithm corresponding to the identifier while the vehicle is driven (Fig 1 shows sensors in the vehicle collect data from a driver and interaction between vehicle 10 and server 30, col 2 lines 8-10, Claim 7), generate, via vehicle sensors (col 4 line 30), data indicative of driving behaviors by the driver (col 2 lines 44-46 and 53-54, col 7 lines 17-21); and transmit a first performance rating calculated by the vehicle to the server (the server receives information based on his own profile, col 3 lines 29-31, e.g. as shown in figure 1)

As per Claim 12, Basir in view of Silver teaches the system of claim 11, wherein the vehicle is configured to, responsive to receiving the identifier, download a second performance rating specific to the particular driver from the server based on the identifier, wherein the first performance rating is calculated by the vehicle based on the second performance rating (Fig 2 shows the driver’s score, Claims 4-6).  
As per Claim 13, Basir in view of Silver teaches the system of claim 11, Basir further teaches wherein the vehicle is configured to responsive to receiving the identifier, determine whether in-vehicle storage includes a second performance rating specific to the identifier (second vehicle gathering driving behaviors, col 8 lines 15-16); responsive to determining that the in-vehicle storage does not include the second performance rating, download the second performance rating from the server (Fig 1 shows the vehicle can download/retrieve driver’s profile includes“score” from server 30, col 3 lines 3-7, col 6 lines 28-30, Claims 5-6); and responsive to determining that the in-vehicle storage does include the second performance rating, retrieve the second performance rating from the in-vehicle storage, wherein the first performance rating is calculated by the vehicle based on the second performance rating (Figs 2-3 show driving scores of driver are calculated).  
As per Claim 14, Basir in view of Silver teaches the system of claim 11, Basir further teaches wherein the vehicle is configured to, responsive to receiving the identifier, identify the server from a plurality of available servers based on the identifier (col 6 lines 10-14, Claim 7).  
As per Claim 15, Basir in view of Silver teaches the system of claim 11, Basir further teaches wherein a second performance algorithm for the identifier is stored in the vehicle (col 8 lines 14-15), and the vehicle is configured to, responsive to4Serial No. 15/969,379Atty. Dkt. No. 83947116 Reply to Office Action of March 16, 2021receiving the identifier, query the server to determine whether an updated performance algorithm for the identifier is available, wherein the server is configured to, responsive to receiving the query, identify the first performance algorithm as the updated performance algorithm and transmit the first performance algorithm to the vehicle (Fig 2 shows scores updated each week from Feb to Mar 2012, Claims 5-7).  
As per Claim 16, Basir in view of Silver teaches the system of claim 11, Basir further teaches wherein the identifier is received from a mobile device responsive to the mobile device coming into direct wireless communication range of the vehicle (Fig 1, col 2 lines 32-50).  
As per Claim 17, Basir in view of Silver teaches the system of claim 11, Basir does not teach the identifier is received from a key fob responsive to a user inserting the key fob into an ignition slot of the vehicle.  Silver teaches the identifier is received from a key fob responsive to a user inserting the key fob into an ignition slot of the vehicle (col 5 lines 23-28 and 33-37).  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teaching of 
As per Claim 18, Basir, teaches a method comprising: 
generating, by a vehicle including sensors (col 4 line 30), data indicating driving behaviors while the vehicle ( col 2 lines 44-46 and 53-54, col 7 lines 17-21) is; 
responsive to receiving a first identifier specific to a first driver, transmitting the first identifier to a server and downloading, from the server, a first performance algorithm corresponding to the first identifier (Fig 2 shows the driver’s score, col 6 lines 10-14, Claims 5-7); 
downloaded the data to generate a performance rating; transmitting the performance rating and not the data to the server (Fig 2 shows driver rating/ scores); responsive to receiving a second identifier specific to a second driver, transmitting the second identifier to the server and downloading, from a server, a second performance algorithm corresponding to the second identifier (Claim 6-7. Fig 1 shows vehicle can transmit and download driver’s profile from the server).  
Basir does not explicitly teach applying the data to the first performance algorithm. Silver teaches applying the data to the first performance algorithm (col 6 lines 13-26).  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teaching of Basir to apply the data to the performance algorithm as taught by Silver that would increase the probability of correctly identifying a specific driver (Silver, col 6 lines 15-17).
As per Claim 20, Basir, teaches the method of claim 18, Basir further teaches comprising: periodically updating the performance rating based on the data while the  
 15.	Claim 19 is rejected under AIA  35 U.S.C. 103 as being obvious over Basir 
in view of Silver, and further Irey et al, hereafter Irey (US patent 10,789,663 – of record).  
As per Claim 19, Basir in view of Silver teaches the method of claim 18, Basir further teaches wherein the displayed performance rating is calculated by the vehicle based on a previous performance rating (Fig 2 shows the driver’s score overall rating based on weeks), Basir and Silver do not teach comprising: identifying a portion of the data that causes a change between the previous performance rating and the displayed performance rating; and displaying the portion of the data with the displayed performance rating.  Irey teaches identifying a portion of the data that causes a change between the previous performance rating (col 21 lines 12-24) and the displayed performance rating; and displaying the portion of the data with the displayed performance rating (Fig 8A).  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teachings of Basir and Silver to monitor the driver’s behaviors change as taught by Irey that would determine if a driver's scores are indicative of safe driving (Irey, col 21 line 6).
Conclusion
16.	 Applicant's amendment necessitated the new ground of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDA DINH whose telephone number is (571)270-7150.  The examiner can normally be reached on Mon-Fri between 9AM-6PM.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571)272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

 /LYNDA DINH/ Examiner, Art Unit 2865                                                                                                                                                                                                   


/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863